AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                    for the_                              EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
             YOKES FOOD, INC., as Plan
                                                                                                              Mar 13, 2020
          Administrator of the YOKES FOODS,                                                                    SEAN F. MCAVOY, CLERK

     INC. HEALTH AND WELFARE PLAN TRUST,                              )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:20-cv-57-SAB
                 JENNA NYQUIST, and GLP                               )
                  ATTORNEYS, P.S., INC.,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This matter is DISMISSED with prejudice and without costs or attorney fees to any party.
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian                            on Notice of Voluntary
      Dismissal.


Date: March 13, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
